Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takemae (US 20120199458).
Regarding claim 1, Takemae teaches a key for a keyboard, comprising: a key cap 12; a tactile dome 19; a support structure 13 supporting the key cap above the tactile dome; a sensing membrane 18 positioned below the tactile dome, the sensing membrane comprising: a first layer 18a; a second layer 18b; and a spacer  18c positioned between the first layer and the second layer, the spacer including an opening 33 that defines a first cavity between the first layer and the second layer, wherein the first layer of the sensing membrane is configured to collapse into the opening and contact the second layer of the sensing membrane when the key cap is in a depressed state; a feature plate 16; and a switch housing 17 positioned within a second cavity defined by the support structure (Figs. 1-6).  
Regarding claim 2, Takemae teaches the key wherein: the first layer of the sensing membrane includes a first electrical contact 34; the second layer of the sensing membrane includes a second electrical contact 36 ; and the first electrical contact is movable into contact with the second electrical contact when the key cap is in the depressed state (Fig. 6).  
Regarding claim 5, Takemae teaches the key wherein, in resposne to depression of the key cap 12, the tactile dome 19 collapses the first layer 18a of the sensing membrane into the second layer 18b of the sensing membrane (Fig. 6).  
Regarding claim 6, Takemae teaches the key wherein: the support structure 13 further comprises: a first wing 13a defining a first protrusion 24; and a second wing 13b defining a second protrusion 24; and the switch housing 17 further comprises: a first retention feature 23 configured to receive the first protrusion; and a second retention feature 23 configured to receive the second protrusion; wherein depression of the key cap causes: rotation of the first protrusion within the first retention feature; and rotation and translation of the second protrusion within the second retention feature (Fig. 10 and paragraph 42).  

Claims 7 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US. Pat. 6,723,935).
Regarding claim 7, Watanabe teaches a keyboard, comprising: a key cap 10; a tactile dome 9 positioned under the key cap; a support structure (3-5) movably coupled to the key cap and including a first wing 3 and a second wing 4, the first wing and the second wing each comprising: a major arm (3c, 3f OR 4c, 4f)); a minor arm (3a or 4a); and a cross-support 6 extending between the major arm and the minor arm; and a hinge (23, 24) joining the major arm of the first wing to the major arm of the second wing (Figs. 1-3).  
Regarding claim 9, Watanabe teaches the keyboard wherein the minor arm 3a of the first wing 3 and the minor arm 4a of the second wing 4 are spaced apart from each other (Fig. 3a).  
Regarding claim 10, Watanabe teaches the keyboard further comprising a switch housing 5 positioned within a cavity defined by the first wing 3 and the second wing 4 (Fig. 3a).  
Regarding claim 11, Watanabe teaches the keyboard further comprising a switch housing 5, wherein the cross-support 6 of at least one of the first wing 3 and the second wing 4 extends through the switch housing (Fig. 3) .
Regarding claim 12, Watanabe teaches the keyboard wherein the support structure is asymmetrical (Fig. 3a).  
Regarding claim 13, Watanabe teaches the keyboard wherein the first wing 3 and the second wing 4 are only connected to each other on one side of the tactile dome 9 (the first and second wings are connected to each other through the hooks 23-24 at one side of the dome;  vertical side “y-axis” and not horizontal side “x-axis” as shown in fig. 3A) .  
Regarding claim 14, Watanabe teaches the keyboard wherein the tactile dome 9is positioned in a cavity in the support structure (Figs. 1-3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Takemae in view of Chiu (US 20180182575)
Regarding claim 3, Takemae does not teach the feature plate having a relief. However, Chiu teaches a similar keyboard that comprises  a feature plate 10 with a relief 12 and a sensing member 23; wherein the relief positioned on an underside of the sensing membrane, the relief being configured to receive a portion of the sensing membrane when the key cap 40 is in the depressed state (Fig. 11). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Chiu in the keyboard device of Takemae to provide a keyboard with a longer stroke. 
Regarding claim 4, Takemae as modified by Chiu teaches wherein the feature plate defines a relief positioned on an underside of the sensing membrane, the relief being configured to receive a portion of the sensing membrane when the key cap is in the depressed state (paragraph 51 of Takemae).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe  in view of Takemae (US 20120199458).
Regarding claim 8,  Watanabe teaches the electronic device further comprising a sensing membrane 2 but does not teach the structure of the sensing membrane. However, Takemae teaches a similar switch device with a sensing membrane, the sensing membrane  comprising: a first layer 18a; a second layer 18b; and a spacer  18c positioned between the first layer and the second layer, the spacer including an opening 33 that defines a first cavity between the first layer and the second layer, wherein the first layer of the sensing membrane is configured to collapse into the opening and contact the second layer of the sensing membrane when the key cap is in a depressed state (Figs. 1-6). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Takemae in the switch device of Watanabe to provide a more flexible switching mechanism. 


Claims 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stringer, el al. (US20160049266) in view of Shibata, et al. (US20100232861). 
Regarding claim 15,  Stringer teaches an electronic device, comprising: an enclosure 204 having an exterior and an interior; a key cap 205; a switch housing 211 defining a switch opening; a biasing dome 210 positioned in the switch opening; a support structure coupled with the key cap  (paragraph 48) and with the switch housing; a barrier 201 extending over the key cap and separating the interior of the enclosure from the exterior of the enclosure (Figs. 1-3).  Stringer does not teach the barrier extending between the key cap and the support structure. However, Shibata teaches a similar switch device that comprises a keycap 404, a supporting mechanism 402 and a barrier 452 extending between the key cap and the support structure (Fig. 6), as required by claim 15; wherein the barrier 452 includes a key opening receiving at least a portion of the biasing dome 403 (Fig. 6), as required by claim 17; wherein the key cap 404 is seated on the barrier 452 (Figs. 5-6), as required by claim 18; wherein the barrier 452 includes a key opening configured to permit light to pass from the interior to the exterior of the enclosure (paragraph 123), as required by claim 19.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Chu in the switch device of Stringer to provide a better sealed switch device. 
Regarding claim 20,  Stringer teaches the electronic device wherein the support structure includes a first wing and a second wing surrounding the switch housing (paragraph 48).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stringer and Shibata  as applied to claim 15 above, and further in view of Takemae (US 20120199458).
Regarding claim 16,  Stringer teaches the electronic device further comprising a sensing membrane 215 but does not teach the structure of the sensing membrane.  However, Takemae teaches a similar switch device with a sensing membrane, the sensing membrane  comprising: a first layer 18a; a second layer 18b; and a spacer  18c positioned between the first layer and the second layer, the spacer including an opening 33 that defines a first cavity between the first layer and the second layer, wherein the first layer of the sensing membrane is configured to collapse into the opening and contact the second layer of the sensing membrane when the key cap is in a depressed state (Figs. 1-6). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Takemae in the switch device of Stringer to provide a more flexible switching mechanism. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M SAEED whose telephone number is (571)270-7976. The examiner can normally be reached 10-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED M SAEED/           Primary Examiner, Art Unit 2833